Exhibit 10.29
(NOVELIS LOGO) [g13816g1381604.gif]
SEPARATION AND RELEASE AGREEMENT
This Separation and Release Agreement (“Agreement”) is entered into by and
between David Godsell (“Employee”) and Novelis Inc. (“Novelis”) as a result of
the termination of the employee’s employment relationship other than for Cause
and as required by Section 2(a) of the Change in Control Agreement entered into
between the Employee and Novelis on September 25, 2006 (the “CIC Agreement”).
1. Separation Date: The employee’s employment relationship terminated on July 1,
2007 (“Separation Date”).
2. Release: As consideration for the benefits and payments described in the CIC
Agreement, which Novelis agrees to pay in accordance with the CIC Agreement,
Employee does hereby voluntarily waive, release, hold harmless, acquit and
forever discharge Novelis, its predecessors, parents, subsidiaries and
affiliated companies, successors and assigns, and the past, present and future
officers, directors, employees, representatives and agents from (i) any and all
claims, charges, complaints, demands, damages, lawsuits, actions or causes of
action he had, has or may have, known or unknown, and of any kind or description
whatsoever, which arose prior to the execution of this Agreement; and (ii) any
and all claims or legal action against Novelis in any way arising out of or in
any way related to Employee’s employment with Novelis (including any claim of
which the Employee is not aware and those not mentioned in this paragraph 2);
and (iii) any and all claims he had, has or may have under any possible legal,
equitable, tort, contract, common law, public policy or statutory theory,
arising under any federal, state or local law, rule, ordinance or regulation,
including but not limited to, the Age Discrimination in Employment Act of 1967,
the Civil Rights Act of 1866, the Civil Rights Act of 1991, Title VII of the
Civil Rights Act of 1964, the Employee Retirement Income Security Act of 1974,
and the Americans with Disabilities Act of 1990, all as amended to the date of
this Agreement. Nothing contained in this Release shall affect the parties’
rights and obligations under the CIC Agreement, the Novelis Pension Plan,
Supplemental Retirement Plan, the Alcan Pension Plan and the Termination of
Employment letter dated November 1, 2007.
3. Noncompete: Employee agrees that, for twelve (12) months following June 30,
2007, he will not, without the express written consent of Novelis, directly or
indirectly work for, or provide services to, directly or indirectly (e.g., as an
employee, independent contractor or consultant to a service provider), a direct
competitor of Novelis in any role in which Employee could use Novelis’
confidential or trade secret information. For purposes of this paragraph 3, a
“direct competitor” is any person engaged in the business of producing aluminum
rolled products in the markets served by Novelis. The restriction on competition
in this paragraph extends to all geographic areas serviced by Novelis during
Employee’s employment. Further, the restrictions on competition in this
paragraph are intended only insofar as is reasonably necessary to protect

 



--------------------------------------------------------------------------------



 



Novelis and/or any of its affiliates from unfair competition and, if overbroad,
should be reformed as reasonable.
4. Acknowledgment: By signing this Agreement and in connection with the release
of any and all claims as set forth in paragraph 2, Employee and Novelis
acknowledge, agree and represent that:

  (a)   The execution of this Agreement shall not constitute any admission by
Novelis that it has violated any federal, state or local statute, ordinance,
rule, regulation or common law, or that Employee has any meritorious claims
whatsoever against Novelis.     (b)   No promise or inducement has been offered
to Employee, except as herein set forth;     (c)   This Agreement is being
executed voluntarily and knowingly by Employee and Novelis without reliance upon
any statements by others or their representatives concerning the nature or
extent of any claims or damages or legal liability therefore;     (d)   This
Agreement has been written in understandable language, and all provisions hereof
are understood by Employee and Novelis;     (e)   Employee is advised, and has
had an opportunity, to consult with an attorney of Employee’s own choosing prior
to executing this Agreement;     (f)   Employee will receive, pursuant to this
Agreement, a taxable lump sum of Fifty Thousand Dollars ($50,000.00), which is
consideration in addition to anything of value to which the Employee is already
entitled;     (g)   Employee has twenty-one (21) days from the receipt of this
Agreement in which to decide whether to enter into this Agreement, sign it and
return it to Bob Virtue at Novelis’ Human Resource Department, at 3399 Peachtree
Rd. NE, Suite 1500 Atlanta, GA 30326 The Employee may sign this Agreement and
return it to Bob Virtue prior to the expiration of the 21-day period; and    
(h)   Employee has the right to revoke this Agreement during the seven (7) day
period by mailing a letter of revocation to Bob Virtue at the above address.
Such a letter must be signed and received by Novelis no later than the seventh
day after the date on which Employee signed the Agreement. This Agreement shall
not become effective or enforceable until the seven (7) day revocation period
expires.     (i)   This Agreement shall be governed by the law of Georgia.

2



--------------------------------------------------------------------------------



 



5. Entirety of Agreement: This Agreement contains the entire agreement among the
parties hereto with respect to the subject matter hereof, with the exceptions
being the CIC Agreement, the Novelis Pension Plan, Supplemental Retirement Plan,
the Alcan Pension Plan, and the benefits summarized in the Termination of
Employment letter dated November 1, 2007, the terms of which are incorporated
herein by reference. This Agreement may not be modified, except in writing
signed by Employee and Novelis.
6. Severability: If any term, condition, clause or provision of any paragraph of
this Agreement shall be determined by a court of competent jurisdiction to be
void or invalid as a matter of law, or for any other reason, then only that
term, condition, clause or provision as is determined to be void or invalid
shall be stricken from this Agreement and the remaining portions of such
paragraph shall remain in full force and effect in all other respects.
IN WITNESS WHEREOF, Employee and Novelis have freely, voluntarily and knowingly
executed this Agreement as of the day and year first written above.

     
 
   
Employee
  Novelis Inc.
 
   
David Godsell
  Robert Virtue
 
   
Date
  Date
 
   
November 12, 2007
  November 19, 2007
 
   
Witness
  Witness
 
   
Sally S. Ingram
  Chris Courts

November 1, 2007

3